   Case 1:15-cv-09935-NRB Document 113 Filed 10/30/18 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x
ERIK H. GORDON, RYAN GIUNTA, and
Ml0l GROUP LLC,

                      Plaintiffs,                             MEMORANDUM AND ORDER

              - against -                                      15 Civ. 9935 (NRB)

JAMES T. DINGMAN, OUT WEST
HOSPITALITY LTD., and THE TRAVELLER'S
BEACH RESTAURANT LTD.,

                   Defendants.
-------------------------------------x
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     This action, originally brought by 14 plaintiffs against

defendant     James     Dingman     and       numerous     companies    allegedly

affiliated with        him,   has   been winnowed down           to     a   dispute

between   only   the     parties     captioned       above.      The    remaining

plaintiffs have plausibly alleged that Dingman,                    acting both

on his own behalf and on behalf of the remaining corporate

defendants,      has     defrauded            them   and     breached       certain

agreements with them.         The defendants--through Dingman--have

evidently elected to stop defending the case.                     Accordingly,

default was entered against them by the Clerk of Court on

October 12, 2018.        See ECF No. 102.

     Before the Court is the plaintiffs' motion for default

judgment.     See ECF NO.      106.           For substantially the reasons



                                          1
      Case 1:15-cv-09935-NRB Document 113 Filed 10/30/18 Page 2 of 4



stated in the plaintiffs' Memorandum of Law, see ECF No. 107,

that motion is granted.           However, for the reasons that follow,

the plaintiffs are entitled to less than all of the relief

sought        in   their   papers.      We     address    in    turn    the        relief

requested but not granted.


        First,     plaintiff Erik Gordon seeks to recover for the

same alleged economic loss under each of four distinct legal

theories.          "Where a     plaintiff seeks       recovery for            the    same

damages        under     different     legal     theories,       only     a        single

recovery is allowed."              Conway v.     Icahn & Co.,          16 F.3d 504,

511    (2d Cir.        1994).    Accordingly,      Gordon is entitled to a

single award of damages in the principal amount of $343,000,

plus prejudgment interest at the highest                       rate to which the

Court finds him entitled under any of his four claims: the 9%

per annum rate set forth in New York C.P.L.R. § 5004.                          1



        Second,      plaintiffs      Ryan    Giunta      and    Ml0l     GROUP        LLC

( "Ml 0 l")    failed in any iteration of their comp la int to put

the defendants on notice of the $2,499.27 amount now sought

for    allegedly        unreimbursed    expenses.         Rule     54(c)       of    the



       1 As Gordon has requested, the prejudgment interest accrued on this

award will be calculated separately for each of the four constituent
losses that together total the $343,000 figure.    The Court will rely for
these calculations on the dates supported by the plaintiffs' pleadings
and not necessarily on those included 1n the plaintiffs' Proposed Default
Judgment, which appears to contain at least one typographical error
 (repeated four times) as to a key date. Compare ECF No. 106, Ex. 1 at 3,
4, 6, 7, with F,CF No. 12 at 20, 38, and ECF No. 104 at 8.

                                         2
    Case 1:15-cv-09935-NRB Document 113 Filed 10/30/18 Page 3 of 4



Federal Rules of Civil Procedure provides that "[a]                            judgment

by default shall not be different in kind from or exceed in

amount that prayed for in the [complaint] "                           Fed. R. Civ. P.

54 ( c)      Even assuming that the plaintiffs could have satisfied

Rule       54 (c)    by     later      sending         documents      containing     the

$2,499.27 figure to Dingman's personal email address, no such

email was sent "until after the entry of default."                             Silge v.

Merz,      510 F.3d 157,         161   &   n.5       (2d Cir. 2007)      Accordingly,

Giunta and Ml0l cannot recover this amount. 2


          Third,     the    pl a inti ff s   collectively       appear    to    request

that any default judgment include an award of costs from their

previous successful appeal                   in this matter.          However,     those

costs were already taxed in this Court pursuant to a judgment,

see ECF. No. 103, and they cannot be awarded again.


          Finally,    the plaintiffs request an award of attorney's

fees pursuant to this Court's inherent authority to sanction

bad-faith conduct.             See Chambers v. NASCO, Inc., 501 U.S. 32,

54-58      (1991).         The bad-faith conduct purportedly exhibited

here was the defendants'                   purposeful default.          However,     the


      2 In contrast, the defendants were given notice of all other damages
amounts now sought by the plaintiffs as early as January 14, 2016, when
the First Amended Complaint was filed.    See ECF No. 12.   Thus, when the
defendants decided not to "expend the time, effort, and money necessary
to defend the action," they did so with full knowledge of "the scope and
size of the potential judgment" against them. See Silge, 510 F. 3d at 159
(quoting 10 Charles Alan Wo.ght, Arthur R. Miller, & Mary Kay Kane,
Federal Practice and Procedure, § 2663 (1998)).    Rule 54(c) requires no
more.

                                                 3
   Case 1:15-cv-09935-NRB Document 113 Filed 10/30/18 Page 4 of 4



defendants were entitled to default.         See Silge, 510 F.3d at

159-60.     And the proper remedy for a default is an award of

the relief sought by the plaintiff in the complaint,           not a

punitive fee award.     The requested exercise of discretion is

therefore denied.


        Subject to the foregoing qualifications, the plaintiffs'

motion for default judgment is hereby granted.         The Clerk of

Court    is directed to enter final      judgment in favor of the

plaintiffs    in accordance with the terms of this Memorandum

and Order and to terminate the motion pending at docket entry

106.


        SO ORDERED.


Dated:       New York, New York
             October.30, 2018

                                      L<i:~~~
                                      NAOMI REICE BUCHWALD
                                      UNITED STATES DISTRICT JUDGE




                                  4
